Citation Nr: 0838766	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUE

Whether a timely substantive appeal was filed on the claim of 
service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957, and from February 1957 to February 1973.  He 
died in April 2004.  The appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record. 

Following the hearing, the appellant submitted additional 
evidence and waived the right to have the evidence initially 
considered by the RO.  Therefore, the Board may proceed with 
the appeal.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  By a decision issued and mailed on November 3, 2004, the 
RO denied the appellant's claim of service connection for the 
cause of the veteran's death, and the appellant submitted 
timely notice of disagreement with that denial in October 
2005.

2.  The RO issued and mailed a statement of the case 
addressing the claim on February 2, 2006.

3.  The substantive appeal, VA Form 9, was received at the RO 
on April 12, 2006, more than 60 days after the RO mailed the 
statement of the case, that is, February 2, 2006, and beyond 
the one-year period from the date of mailing of the 
notification of the determination being appealed, that is, 
November 3, 2004.

4.  A request for extension of time to file a substantive 
appeal was not received within the 60-day period from 
issuance of the February 2, 2006 statement of the case, or 
within the one-year period from the date of mailing of the 
notification of the determination being appealed, that is, 
November 3, 2004.


CONCLUSION OF LAW

The Board does not have jurisdiction to review the appeal of 
the appellant's claim of service connection for the cause of 
the veteran's death, as no timely substantive appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101, 20.202, 20.302 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The timeliness of substantive appeal is a jurisdictional 
matter and is governed by the interpretation of law.  In such 
a case, the VCAA has no application.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  The appellant was properly 
notified of the jurisdictional problem and she was affording 
the procedural safeguards of notice and the opportunity to be 
heard on the question of timeliness. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 2004, the appellant submitted a claim of service 
connection for the veteran's cause of death.    

On November 3, 2004, the RO mailed to the appellant 
notification that her claim of service connection for the 
veteran's cause of death was denied.  In October 2005, the 
appellant filed a notice of disagreement with the RO's 
decision.  On February 2, 2006, the RO mailed to the 
appellant and her representative the statement of the case.  
Thereafter the appellant filed a substantive appeal, VA Form 
9, which was received at the RO on April 12, 2006.  On April 
14, 2006, the RO notified the appellant that the her 
substantive appeal was untimely and the claim had been 
closed.  She was advised that she could submit an application 
to re-open her claim of service connection for the cause of 
the veteran's death.  

In correspondence received on May 24, 2004, the appellant 
requested an exception of the requirement to submit a timely 
sustentative appeal.  She explained that she had had 
difficulty locating a credible source to interpret a 
Vietnamese sign contained in a photograph submitted in 
support of her appeal.  She also stated that the Veterans' 
Service Officer had not come to her hometown to assist her 
with the paperwork necessary to file the appeal.  

In September 2006, the appellant submitted an application to 
re-open the claim of service connection for the veteran's 
cause of death.  By a rating decision in March 2007, the RO 
denied the appellant's application to re-open the claim open 
the claim of service connection for the veteran's cause of 
death on the merits.  There s no indication in the record 
that the appellant appealed the March 2007 rating decision.

In statements and at the personal hearing in May 2007, the 
appellant stated that there were only 3 VA representatives in 
her area, one of whom was deceased during the pendency of her 
claim, and a second who had retired due to health problems 
and had previously been unavailable most of the time.  As she 
was unable to get assistance in filling out the required 
paperwork, she was unable to timely file a substantive appeal 
of her claim of service connection for the veteran's cause of 
death.  

A statement received in May 2007, shows the dates of 
employment of 2 Mississippi County Veterans' Service 
Officers; R.N. who died February 24, 2005, and D.S. who was 
hired in April 2005, however, due to illness he was unable to 
work until approximately June 18, 2005.  D.S.'s last date of 
employment was in March 2006.  

Analysis 

The question before the Board is whether it has jurisdiction 
to consider the appellant's claim of service connection for 
the cause of the veteran's death. 

The Board has jurisdiction of an appeal when there is a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

After an appellant receives the statement of the case, the 
appellant must file a formal appeal within sixty days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.300, 
20.302; see Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  By 
regulation, this formal appeal must consist of either a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  Either the 
appellant or his representative may file a Substantive 
Appeal.  38 C.F.R. § 20.301(a).

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the appeal, and the determination becomes final.  
38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. at 556 (1993).

The Board determines questions as to timeliness.  38 U.S.C.A. 
§ 7105(d)(3). 

The record shows that on February 2, 2006, the RO mailed to 
the appellant and her representative the statement of the 
case.  The substantive appeal, VA Form 9, was received at the 
RO on April 12, 2006, more than 60 days after the RO mailed 
the statement of the case on February 2, 2006, and beyond the 
one-year period from the date of mailing of the notification 
of the determination being appealed on November 3, 2004. 

The record also shows that the appellant was advised of the 
necessity to file her appeal within one year from the date of 
notice of the initial rating decision, denying her claim, or 
60 days after the date of the statement of the case, and she 
was also advised of what was required to request an extension 
of the time period for filing a substantive appeal.  

While in correspondence received on May 24, 2004, the 
appellant requested an exception of the requirement to submit 
a timely sustentative appeal, the Board finds that the RO 
properly denied the appellant's request as the she failed to 
request an extension of the time period for filing a 
substantive appeal prior to the to the expiration of the time 
limit for filing the substantive appeal.  38 C.F.R. § 20.303.  

Moreover, the appellant's contentions in statements and at 
the May 2007 personal hearing, that she had had difficulty 
locating a credible source to interpret a Vietnamese sign 
contained in a photograph in support of her appeal, and that 
a Veterans' Service Officer was not available to assist her 
with filing the appeal, are not sufficient in this case.  
Although the death of an individual representative or the 
illness or incapacity of an individual representative may be 
grounds for good cause for delay in filing a substantive 
appeal, the record shows that one service officer died in 
February 2005 before the appellant filed her notice of 
disagreement in October 2005 and the second service officer 
became available in June 2005 before the statement of the 
case was issued in February 2006.  As indicated above, the 
appellant and her representative were provided with specific 
instructions concerning the appellate process and the need to 
file a substantive appeal within the time prescribed.  The 
instructions were not only clear and unambiguous, but also 
informed her of the process for filing an extension to 
perfect her appeal.  

As illness or incapacity of an individual representative was 
not shown contemporaneously with the date for the timely 
filing of the substantive appeal, that  is, from February 2, 
2006, to April 2, 2006, grounds for good cause for delay in 
filing a substantive appeal have not been shown. 

As the substantive appeal was not timely filed, and as a 
timely good cause motion for extending the time period was 
not filed or shown, the Board does not have appellate 
jurisdiction to determine the merits of the appeal.  38 
U.S.C.A. § 7105. 



ORDER

As a timely substantive appeal was not filed, the appeal on 
the claim of service connection for the cause of the 
veteran's death is dismissed.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


